Citation Nr: 1823451	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-29 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of liver cirrhosis, rated as 100 percent disabling from October 2, 2009 to April 1, 2012, and 30 percent disabling from April 1, 2012 and after, to include whether the reduction from 100 percent to 30 percent effective April 1, 2012, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel




INTRODUCTION

The Veteran served active duty in the United States Air Force from July 1969 to September 1993.

This appeal arises before the Board of Veterans' Appeals (Board) from a January 2012 rating decision in which the Department of Veteran Affairs (VA) St. Petersburg, Florida, Regional Office (RO) reduced the Veteran's the 100 percent rating assigned for residuals of liver cirrhosis to 30 percent, effective from April 1, 2012.

The Board notes that in an August 2014 Form 9, the Veteran requested a Board videoconference hearing.  In November 2017, the Veteran requested that the hearing be cancelled and the appeal be forwarded to the Board for decision.  Therefore, the Board will proceed accordingly.


FINDING OF FACT

The record of evidence shows improvement of the Veteran's disability following his liver transplant surgery, and the record does not show daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, such as to warrant a higher rating.


CONCLUSION OF LAW

The reduction in the Veteran's rating for residuals of liver cirrhosis, status-post liver transplant, from 100 percent to 30 percent, effective from April 1, 2012, was proper.  38 U.S.C. §§ 1155, 5112 (2012); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.114 Diagnostic Code 7345, 7351 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

PROPRIETY OF THE RATING REDUCTION 

Certain notice considerations apply when reduction in the evaluation of a service-connected disability is contemplated.  If the contemplated lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons and must be given 60 days to present additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. § 3.105(e).

The criteria governing rating reductions for service-connected disabilities is found in 38 C.F.R. § 3.344.  The requirements for reductions of ratings differ depending on how long the previous rating has been in place.  The provisions of 38 C.F.R. §§ 3.344(a) and (b) apply to ratings that have continued for five years or more.  In the present case, the 100 percent rating was in effect from October 2, 2009.  The rating reduction was effective April 1, 2012, less than five years later.  Therefore, the provisions of 38 C.F.R. §§ 3.344(a) and (b) do not apply.  Rather, the provisions of 38 C.F.R. § 3.344(c) hold that ratings in effect for less than five years can be reduced upon a showing that the disability has improved.

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court of Appeals for Veterans Claims (Court) stated, however, that there are general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421.  Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  38 C.F.R. § 4.2 establishes that it is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms. Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21.  Furthermore, in considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282   (1992).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2017).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The Veteran's liver cirrhosis is rated as 30 percent disabling under hyphenated diagnostic code 7345-7351.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).

Under Diagnostic Code 7345, a 40 percent rating is warranted when there is daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  38 C.F.R. § 4.114 (2017)

A 60 percent rating is warranted when there is daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Id.

A 100 percent rating is warranted when there is near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id.

Note (1) to Diagnostic Code 7345 provides for evaluation of sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under DC 7354 and under a diagnostic code for sequelae.  (See 38 C.F.R. § 4.14).  Note (2) to Diagnostic Codes 7345 and 7354 provides that "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id.

38 C.F.R. § 4.112 provides that for purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  Id.

Under Diagnostic Code 7351, a 100 percent rating is warranted for an indefinite period from the date of hospital admission for liver transplant surgery.  The minimum rating thereafter is 30 percent. 

The Note to Diagnostic Code 7351 states that a rating of 100 percent shall be assigned as of the date of hospital admission for transplant surgery and shall continue.  One year following discharge, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in the evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) (2017).

At the outset, the Board notes that in a June 2010 rating decision, the RO increased the disabling evaluation of the Veteran's liver cirrhosis to 100 percent to reflect the Veteran's liver transplant.  In July 2011, the RO proposed a reduction of this evaluation to 30 percent disabling.  In August 2011, the Veteran was notified of the proposal.  The notification letter also informed the Veteran that he could request a personal hearing and that he had 60 days in which to submit additional evidence to show that his compensation payments should be continued at their present level.  In the January 2012 rating decision, the RO reduced the Veteran's rating for liver cirrhosis, status-post liver transplant, from 100 percent to 30 percent, effective April 1, 2012.  The RO informed the Veteran of the reduction in a letter dated February 1, 2012.  Accordingly, the requirements of 38 C.F.R. § 3.105 (e) have been met.

Turning to the record of medical evidence, the Veteran's VA treatment records indicate that the Veteran was admitted for hospitalization for liver disease pre-transplant evaluation and testing.  Treatment records show further hospitalization in December 2009 and February 2010.  The VA records indicate that the Veteran's liver transplant surgery took place in March 2010.  

In May 2011, the Veteran was afforded a VA examination.  The examiner reported comparisons to the February 4, 2010 records.  The examiner reported findings, stating that the liver demonstrated normal echogenicity without focal abnormalities.  The examiner went on to state that it was not enlarged, measuring 13 cm in length.  The examiner reported that there were no ascites.  The examiner stated that the intrahepatic biliary drainage tubes were visualized partly.  There was no obvious intrahepatic biliary ductal dilatation.  The portal vein was patent and demonstrated hepato pedal blood flow.  The examiner went on to state that the main portal vein velocity is 37 cm per second, and there was normal portal venous waveform on the Doppler study.  The examiner reported that the IVC waveform was polymorphic, stating that this may be related to right heart pressure.  The hepatic veins were patent.  The common hepatic artery demonstrated normal pulsatile waveform.  The common hepatic duct is 4 cm and was normal.  The common bile duct was normal and measures 3 mm in diameter.  The spleen was enlarged and measures 14 cm in length.  The examiner observed that it appeared to be normal perfusion in the hilum of the spleen.  The splenic vein demonstrated normal flow.  The visualized pancreas was normal and IVC was patent.  

The examiner reported status post liver transplantation impressions, stating that there was no evidence of intrahepatic hepatic duct or CBD dilatation.  The examiner observed normal portal vein color flow and hepato pedal blood flow.  The examiner also observed normal hepatic arterial flow and normal patent hepatic veins and IVC.  The examiner reported that there were no hepatomegaly and no ascites.  The examiner reported splenomegaly.  The examiner also reported polymorphic waveform of the IVC that may reflect abnormal right heart pressure.  The examiner stated that correlation with echocardiogram of the right heart was required.

In an April 2016 private medical record, the Veteran reported for an annual post-liver transplant evaluation year 6 wrap visit.  The examiner stated that at the time of transplant, the colon was perforated, requiring subtotal colectomy and end ileostomy.  The examiner also reported that other complications postoperatively include neurotoxicity to Prograf.  The examiner stated that the Veteran recovered CMV infection and had steroid-responsive acute cellular rejection, aspiration pneumonia and acute kidney injury and positive cross match.  The examiner reported that the Veteran also had recurrent attacks of cholangitis, requiring external biliary drains twice, which were subsequently discontinued.  The examiner stated that the Veteran also had multiple recurrent bacteremia episodes leading to septic shock that required hospitalization.  The examiner reported that the Veteran was found to be HBV positive. 

The examiner stated that the Veteran had elevated liver tests for most of his post-transplant course.  The examiner reported that the Veteran's last liver biopsy was performed in April 2013 with findings of predominantly portal hepatitis (grade 1, stage 0), negative for acute rejection.  The examiner noted that this was similar to previous.  The examiner also reported that the MRCP in 2012 showed stable appearance of a mildly dilated posterior right hepatic duct with rather abrupt narrowing centrally.  The examiner also reported that the MRElastography in 2015 showed liver stiffness consistent with stage 0 fibrosis.  The examiner reported that FibroScan from the current examination showed liver stiffness which is consistent with low likelihood of significant hepatic fibrosis.  

The examiner noted liver tests slightly above baseline.  The examiner stated that the Doppler ultrasound examination showed stable mildly coarsened hepatic parenchymal echotexture.  There was no intra or extrahepatic biliary ductal dilatation and CBD measured 4 mm.  There was normal, directional flow throughout the vasculature with stable resistive indices.  The examiner stated that the Veteran reported good blood control.  The Veteran's blood pressure during the examination was 130/70.

After review of the record, the Board finds that the reduction of the Veteran's evaluation for residuals of liver cirrhosis, status-post liver transplant, was done in a procedurally correct manner, and that the evidence demonstrates that a continuation of the 100 percent rating is not appropriate.  The Veteran's medical records showed improvement of the disability as evidenced by the May 2011 VA examination and the April 2016 private medical examination.  Moreover, the record does not show daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks during any point in the appeals period.  Therefore, the Veteran's disability does not nearly approximate to a higher rating under a Diagnostic Code 7345, and therefore, is not warranted.

Consequently, the January 2012 rating decision, which reduced the Veteran's rating for the service-connected liver cirrhosis, post liver transplant, from 100 percent to 30 percent effective April 1, 2012, was made with adequate consideration of pertinent laws and regulations and was supported by the evidence contained in the record at the time of the reduction.  Therefore, the reduction was proper.


ORDER

The reduction in the rating for residuals of liver cirrhosis, status-post liver transplant, from 100 percent to 30 percent, effective from April 1, 2012, was proper.



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


